Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWABLE SUBJECT MATTER
 	Claims 1-4, 8-11, and 17-23 allowed.
	Claims 21-23 previously withdrawn from consideration as a result of a restriction requirement is withdrawn and claims 21-23 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
 	Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
Claims 1, 17, and 23 include the following limitations below:  
“ medical imaging … flexible substrate … a plurality of fasteners, wherein each fastener is 

“ medical imaging … flexible substrate including a plurality of holes therethrough … a plurality of fasteners … wherein each fastener includes: a base, a first member having a first segment and a second segment pivotally mounted to the first segment, wherein the first member extends from the base, and a second member extending from the base in the same direction as the first member, wherein each of the first and second members are configured to extend through one of the plurality of holes in the flexible substrate and the second segment of the first member pivots towards and is removably connected to the second member to retain one of the plurality of antennas to the flexible substrate.”

“…medical imaging … the method comprising the steps of: creating a plurality of holes through a flexible substrate … inserting a plurality of fasteners through the flexible substrate, wherein each of the plurality of fasteners includes: a first member having: a first segment, configured to extend through a first hole in the flexible substrate, the first hole selected from the plurality of holes, and a second segment, pivotally mounted to the first segment; and a second member configured to extend through a second hole in the flexible substrate, the second hole selected from the plurality of holes; and pivoting the second segment of the first member for each of the plurality of fasteners towards the second member such that the second segment of the first member positively engages the second member to retain one of the plurality of antennas to the flexible substrate.

	The inclusion of the limitations above are not read upon by the prior art listed on the references cited page.   Each of the prior art is missing one more limitations with no obvious rationale to combine.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K KIM whose telephone number is (571)272-2870. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JAE K KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        
/GRAHAM P SMITH/Primary Examiner, Art Unit 2845